                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA

ANTHONY N. THOMPSON                                CIVIL ACTION


V.                                                 NO. 13-921


THE ALABAMA GREAT
SOUTHERN RAILROAD CO.                              SECTION “F”

                              ORDER

     Local Rule 7.5 of the Eastern District of Louisiana requires

that memoranda in opposition to a motion be filed no later than

eight days prior to the noticed submission date.   No memoranda in

opposition to the defendant’s Rule 41(b) motion to dismiss for

failure to prosecute, noticed for submission on November 14, 2018,

has been submitted.

     Accordingly, because the motion is deemed to be unopposed,

and further, it appearing to the Court that the motion has merit, 1


1      This is a motion to involuntarily dismiss the plaintiff’s
claims for failure to prosecute. On April 14, 2014, this Court
held an in-chambers conference with the plaintiff and counsel for
both parties, during which plaintiff provided a letter to the
Court, terminating his counsel and requesting a stay of the trial
so he could hire replacement counsel. Based on this letter, the
Court administratively closed the case, “to be reopened upon an
appropriate and timely motion at such time as plaintiff employs
replacement counsel of record.”       The defendant now moves to
involuntarily dismiss the case for failure to prosecute.
     More than four and a half years have elapsed since the Court
administratively closed this case. During that time, the plaintiff
has taken no steps to indicate that he has retained new counsel or
is ready to proceed with this lawsuit. Moreover, the defendant
contends that the plaintiff’s unreasonable delay has prejudiced
defendant’s ability to put on a defense because witnesses’ memories
                                1
IT IS ORDERED: that the defendant’s motion to dismiss is GRANTED

as unopposed.   The case is hereby DISMISSED with prejudice.


                         New Orleans, Louisiana, November 14, 2018



                               ______________________________
                                    MARTIN L.C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




and testimony would not be as strong as they were in 2014. In
other words, the defendant submits that the evidence is no longer
“fresh.”     The Fifth Circuit has reasoned that “only an
‘unreasonable delay’ will support a dismissal for lack of
prosecution.” Ramsay v. Bailey, 531 F.2d 706, 708 (5th Cir. 1976).
The plaintiff’s inexcusable inaction over the past four and a half
years, coupled with his failure to submit an opposition to this
motion, indicates that he has abandoned this lawsuit and informs
that dismissal under Rule 41(b) of the Federal Rules of Civil
Procedure is appropriate.
                                 2
